THE THIRTEENTH COURT OF APPEALS

                                    13-17-00641-CV


 American Bank, N.A. as trustee of the Lisa Marie Buckley Trust and co-trustee of the
John Buckley Jr. Trust and Kelly Rose Kinard Trust, John Buckley Jr. Trust, Lisa Marie
  Buckley Trust, Kelly Rose Kinard Trust, together with John Buckley Jr., Lisa Marie
Buckley, and Kelly Kinard, as Trustee, co-trustee and/or Trust Beneficiaries of the John
   Buckley Jr. Trust, Lisa Marie Buckley Trust and Kelly Rose Kinard Trust, and/or
                                    Shareholders
                                           v.
            Moorehead Oil & Gas, Inc., Moorehead Acquisition, LLC, and
                              Moorehead Oil & Gas, LLC


                                    On appeal from the
                      28th District Court of Nueces County, Texas
                           Trial Cause No. 2017DCV-0487-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the cause should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

cause REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged against appellants.

      We further order this decision certified below for observance.

November 29, 2018